FERGUSON, Judge
(dissenting).
In my view, Cirack v. State, 201 So.2d 706 (Fla.1967), requires that the defendant be given a new trial. Evidence of prior convictions, ordinarily not admissible where the defendant does not take the witness stand, was offered to rebut testimony of the defendant’s expert witnesses regarding the defendant — which had been improperly elicited by the State. The purpose of the inquiry, and record of convictions, was to discredit the defendant’s insanity defense. I cannot agree that the error was harmless beyond a reasonable doubt.